COURT OF APPEALS

SECOND DESTRICT OF TEXAS
FORT WORTH

NO. 02w13w00148-CV

lN RE RAMON RUIZ RELATOR

The court has considered relator’s petition for writ of habeas corpus and is
of the tentative opinion that reiator is entitled to the relief sought or that a serious
question concerning the relief requires further consideration. Thus, relator shall
be immediately discharged on execution and ﬁling of a bond in the amount of
$500.00 and to be approved by the Sheriff of Denton County, Texas, pending a
fine! determination of relator’s petition for writ of habeas corpus and until
otherwise ordered by this court.

The reai party in interest shall fits any response to relator’s petition for writ

of habeas corpus by 5:00 pm. on Friday, May 10, 2013.

Any reply shall be filed by 5:00 pm. on Wednesday, May 15, 2013.
However, the court may consider and decide the case before a reply is filed
Tex. R. App. P. 52.5.

The clerk of this court is directed to transmit a copy of the order to the
attorneys of record, the trial court ludge, and the trial court clerk.

DATED April 30, 2013.

PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

 

COURT OF APPEALS

SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 02-13—00148-CV

EN RE RAMON RUIZ RELATOR

TO THE SHERIFF OF DENTON COUNTY, TEXAS:

Ramon Ruiz, relator has petitioned the Court of Appeals for the Second
District of Texas for a writ of habeas corpus, alleging that he is illegally restrained
of his iiberty by you in Denton County, Texas by virtue of a writ of commitment
from the 211th District Court of Denton County, Texas.

On Monday, April 29, 2013, the Court of Appeals for the Second District of
Texas filed relator’s petition and ordered as follows:

The court has considered relator’s petition for writ of habeas corpus
and is of the tentative opinion that relator is entitled to the relief

sought or that a serious question concerning the reiief requires

further consideration. Thus, reiator shaii be immediateiy discharged

on execution and filing of a bond in the amount of $500.00 and to be

approved by the Sheriff of Benton County, Texas, pending a final

determination of relator’s petition for writ of habeas corpus and until
otherwise ordered by this court.

Therefore, you are commanded to immediately discharge relator if you
take the bond of relator in the sum of $500.00 in the terms and conditions of law
that he will abide by the decision of this court, which bond you will approve in
your official capacity and forward to the cierk of this court.

Execute this order of discharge on writ of habeas corpus under the

penalties prescribed by law.

ESSUED April 30, 2013.

   

 ,, , DEBRA SPiSAK, CLERK
; 

ATTEST:  . . V *
BOB MCCOY  
JUSTICE By: Rose M. Stewart, Deputy Clerk

RETURN

i waive formal service upon me of this order of discharge on writ of habeas
corpus, and under the authorization and direction l have received from the cierk
of the Court of Appeais for the Second District of Texas, i have discharged
Ramon Ruiz, relator, from my custody upon taking, approving, and transmitting to
the clerk the bond prescribed in the order of discharge on writ of habeas corpus.

Executed and returned to the court on this day of
,20_.

COURT OF APPEALS

SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 02~13~00148-CV

iN RE RAMON RUiZ RELATOR
THE STATE OF TEXAS )
DENTON COUNTY ;
BOND
We, , as principal, and ,

as surety, acknowledge ourselves bound to William B. Travis, Sheriff of Benton
County, Texas and his successors in office, in the sum of $500.00, conditioned
that if relator does not obey the orders of the court entered in this proceeding,

then this obligation shall be void; otherwise, it shalt remain in force.

Signed this day of , 20

[NAME], Principai

[NAME], Surety
Approved this _ day of , 20%, William B.
Travis, Sheriff, Denton County, Texas.
WELLEAM B. TRAVIS, SHERIFF

By:
Deputy